Luke, J.
This case is here upon the sole assignment of error that the evidence did not authorize the verdict. There was evidence in the case which would have authorized the acquittal of the defendant, but the truth of the transaction is for determination by the jury. There being also evidence which would authorize the defendant’s conviction, and the conviction having the approval of the trial judge, this court cannot set aside the judgment overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.